Citation Nr: 1102607	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  05-32 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1958 to June 1960, 
with additional active duty for training (ACDUTRA) in United 
States Army National Guard, including ACDUTRA in August 1961. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, 
which denied the Veteran's petition to reopen his claim for 
service connection for a back disorder.  When the case was 
initially before the Board in February 2008, the issue of whether 
new and material evidence had been submitted to reopen the 
Veteran's claim of entitlement to service connection for a back 
disability was remanded for further development; and when this 
case was again before the Board in April 2010, the issue of 
entitlement to service connection for a back disability was 
reopened and remanded for further development.  

By way of procedural history, the Board notes that the Veteran's 
claim for entitlement to service connection for a back disorder 
was initially denied by the Board in a June 1982 decision.  
Additionally, the Board notes that, in decisions dated in March 
1984, October 1985, September 1987, June 1989, and January 1991, 
the Board denied the Veteran's petitions to reopen a claim of 
entitlement to service connection for a back disorder.  Further, 
in May 1993, the United States Court of Appeals for Veterans 
Claims (Court) affirmed the Board's January 1991 decision.  
Finally, the Board notes that, in June 1994 and May 2004, the RO 
again declined to reopen the Veteran's claim for service 
connection for a back disorder, and as noted above, it is the 
RO's May 2004 decision that is now on appeal.  

In September 2010, the Veteran submitted additional evidence in 
support of his claim, along with a waiver of RO consideration.  
Accordingly, the newly submitted evidence will be considered in 
this decision.  38 C.F.R. § 20.1304 (2010). 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDING OF FACT

The Veteran's low back disorder was incurred in, or caused by, 
his military service.


CONCLUSION OF LAW

The criteria for service connection for a low back disorder have 
been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this 
decision, the Board grants service connection for a lumbar spine 
disability.  This award represents a complete grant of the 
benefit sought on appeal.  Thus, any deficiency in VA's 
compliance is deemed to be harmless error, and any further 
discussion of VA's responsibilities is not necessary.  

The Veteran contends that his currently diagnosed back disorder 
is causally related to military service.  Specifically, the 
Veteran asserts that, while on ACDUTRA at Camp Drum in 1961, he 
was involved in a truck accident in which the truck he was in ran 
into a concealed ditch, throwing him over a table and causing 
several other service members to fall on him.  Further, the 
Veteran has reported that, as a result of this accident, he 
fractured several ribs, and shortly thereafter, began having back 
pain.  Finally, the Veteran has reported that, since 
approximately 1967, he has had intermittent/periodic back pain 
and muscle spasms that have worsened over the years.  

Service connection is established where a particular injury or 
disease resulting in disability was incurred in the line of duty 
in active military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Active military, naval, or air service includes 
active duty, any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury incurred 
or aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. 
§ 3.6(a).  The term "Veteran" means a person who served in the 
active military, naval, or air service, and who was discharged or 
released there from under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  Thus, with respect to 
the Veteran's period of ACDUTRA in the National Guard following 
his period of active duty from June 1958 to June 1960, service 
connection may only be granted for a disability resulting from a 
disease or injury incurred in or aggravated while performing 
ACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110; 38 C.F.R. §§ 3.6, 
3.303, 3.304.  

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).  The determination as to whether these 
requirements are met is based on an analysis of all the evidence 
of record and the evaluation of its credibility and probative 
value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. 
§ 3.303(a).

A Veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this regard, the Board must assess the credibility 
and probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor one 
medical opinion over another.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  
While the Board is not free to ignore the opinion of a treating 
physician, it is free to discount the credibility of that 
physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 
471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

A. Factual History

The Veteran's service treatment and personnel records show that 
the Veteran was involved in a truck accident on August 10, 1961, 
when the truck he was riding in drove into a ditch, throwing him 
onto a firing chart table and causing at least one other service-
member to fall on him.  Directly after the truck accident, the 
Veteran was taken to the Station hospital and then the Camp Drum 
Hospital, where x-rays revealed that the Veteran had fractured 
his 6th, 7th, 8th, and 9th ribs on the right side.  A review of 
these records indicates that, after being examined and bandaged 
at the Camp Drum Hospital, the Veteran was released to light 
duty; however, six days later, the Veteran was re-admitted to the 
hospital with chest pain and the symptoms of pneumonia.  
Significantly, during this hospital admission, on August 18, 
1961, the Veteran reported having back pain, for which he was 
prescribed Demoral; however, at that time, no back diagnosis was 
made, and the following day, the Veteran was discharged to duty.  
Thereafter, in March 1962, an administrative decision was made 
that the Veteran's August 1961 injury occurred in the line of 
duty while taking part in a Battery Test during ACDUTRA.   

The Board notes that a March 1962 summary of treatment indicates 
that the Veteran received additional follow-up treatment for his 
fractured ribs in October 1961, November 1961, December 1961, and 
March 1962.  Of note, in November 1961, the doctor reported that 
the Veteran had "some complaints," and in December 1961, the 
doctor noted that, although the Veteran's rib fractures were 
healed, he continued to have discomfort.  Unfortunately, however, 
no subsequent periodical/separation examinations or service 
treatment records are of record, and as such, there is no further 
in-service evidence regarding the condition of the Veteran's back 
following the August 1961 injury.  

Post service, in May 1971, the Veteran underwent a physical 
examination conducted by Dr. Carl Alverson at which x-rays of his 
lumbar spine were taken.  Unfortunately, however, because Dr. 
Alverson has since retired, the results of these x-rays are no 
longer available.  See February 1984 letter from Dr. Bansai Lai 
Bazaz.  

The Veteran began treatment for a low back ache in April 1972, 
when he was seen by Dr. Lester C. Millard.  At that time, Dr. 
Millard reported that, on examination, the Veteran had muscle 
spasm of the left paraspinal muscles in the lumbar area of the 
back, and diagnosed him with a low back strain.  In August 1976, 
the Veteran received further treatment from Dr. Millard, during 
which he was prescribed muscle relaxant-analgesic medication.  
During subsequent treatment in October 1978, Dr. Millard noted 
that the Veteran's right paraspinal muscles were spastic and 
treated him with spinal manipulation and muscle relaxant-
analgesic medication.  

Thereafter, in July 1980, the Veteran sought treatment from Dr. 
Edward D. Sugarman.  At that time, the Veteran reported that he 
did not have any back pain until he was involved in an accident 
while on National Guard duty in 1961.  In this regard, the 
Veteran stated that, at the time of the accident, he had been 
riding in the back of a three-quarter ton truck when it suddenly 
came to a stop after hitting a ditch, causing him to sustain 
injuries from the people and tables in the truck falling against 
him.  The Veteran further reported that, since this accident, he 
continued to have periodic severe back pain with some radiation 
to the left leg.  Based on his evaluation of the Veteran, Dr. 
Sugarman assessed the Veteran as having single spondylolithesis 
in the left side, probably of traumatic origin, and scheduled him 
for a myelogram and bone scan.  

Subsequently, in an August 1980 letter, Dr. Sugarman reported 
that the July 1980 myelogram revealed minor interior defects at 
L3, L4, and L5.  Additionally, in his August 1980 letter, Dr. 
Sugarman provided the opinion that the Veteran's injury while 
serving in the National Guard in 1961 was a major contributing 
factor to his current back pain, noting that, because the 
Veteran's disability was traumatic in nature, he believed that 
the Veteran had a legitimate VA claim.  

Thereafter, in February 1980, the Veteran began treatment with 
Dr. G.N.G. Bhat.  At that time, the Veteran reported having back 
pain for the past 20 years, ever since being involved in an 
accident at Fort Drum when he was riding in the back of a truck 
and was thrown such that he fractured several ribs.  However, at 
that time, Dr. Bhat reported that the Veteran had no identifiable 
disease.  

Several months later, in June 1980, the Veteran was afforded a VA 
orthopedic examination.  At that time, the Veteran again reported 
that he had suffered an injury during service in 1961 in which he 
fractured four ribs, and that, starting in about 1967, he began 
having muscle spasms in his back.  The Veteran also reported 
that, although he had experienced pain, he did not seek treatment 
for his back until 1971.  Significantly, x-rays taken at the time 
of the June 1980 examination revealed early degenerative 
arthritis of the lumbosacral spine with L5-S1 disc space 
narrowing.  

Thereafter, in a February 1981 letter to the Veteran, Dr. 
Sugarman reported that, after reviewing the Veteran's physical 
findings and going over his reported history, it was his opinion 
that the Veteran sustained a fractured/broken vertebra in the 
lower part of his back at the time of his original injury while 
on duty in the National Guard in 1961, and that the Veteran's 
spondylolithsesis on the left side was probably secondary to this 
injury.  In support of this opinion, Dr. Sugarman reported that 
breaking a bone of this strength required a magnitude of force 
that would be equal to the type of injury that the Veteran 
sustained in service, and would not have resulted from simple 
lifting or over-lifting.  As such, Dr. Sugarman concluded that, 
based on his full evaluation of the Veteran, it appeared as if 
the Veteran's current defects of the vertebrae (i.e., the minor 
anterior defects of L3, L4, and L5, which were shown on x-ray), 
were caused by the Veteran's low back injury while on duty in the 
National Guard.  

In a letter received by VA in March 1981, one of the Veteran's 
previous employers reported that the Veteran had been unable to 
perform his usual job duties when he returned from training with 
the National Guard in August 1961, and accordingly, had to be 
given office work.  Additionally, the Veteran's previous employer 
reported that the Veteran continued to be unable to perform his 
duties in December 1961, and as such, was transferred to a 
different position to do temporary office work.  Finally, the 
Veteran's previous employer reported that, because the Veteran 
was still unable to perform his required duties in August 1962, 
his employment had been terminated.  

In July 1981, the Veteran began treatment with Dr. Ronald A. 
Neumann, and in a September 1981 letter, Dr. Neumann provided the 
opinion that it was reasonably medically certain that the 
Veteran's left sided spondylolisthesis resulted from his injury 
while serving in the National Guard in 1961.  Moreover, Dr. 
Neumann stated that it was reasonably medically certain that the 
Veteran's recurrent back pain was due to an arthritic condition 
of the facet joints on the left side, and particularly those 
joints involved with the spondylolisthesis.  As such, Dr. Neumann 
concluded that the Veteran's current partial disability was 
causally related to his 1961 injury.  

Additionally, in a September 1981 letter, Dr. Craig B. DuMond 
reported that he had evaluated the Veteran's back and bilateral 
lower extremity pain.  Dr. DuMond noted the Veteran's reports of 
a historically significant back injury in 1961 when he was riding 
in the back of a truck and was involved in a mishap in which he 
was forced against the edge of a table and a number of people 
were "slammed against him."  In this regard, the Veteran 
reported that, since this injury, he had experienced episodic 
discomfort of the back, which had gradually increased with the 
passage of time.  X-rays taken at that time revealed significant 
intervertebral space collapse at the L5- S1 junction, as well as 
some sclerosis of the sub-chondral bone at the posterior portion 
of this articulation between the vertebral bodies.  Dr. DuMond 
then noted that, this latter finding was consistent with a rather 
longstanding problem.  Based on his evaluation of the Veteran, 
Dr. DuMond reported that the Veteran had lumbar radiculopathy and 
recommended that he begin epidural steroid injections 

In November 1982, the Veteran was seen by Dr. J.V. Scrivani.  At 
that time, the Veteran again reported suffering an injury in a 
truck accident in 1961 while serving in the National Guard, 
noting that, following this accident, he had continued to 
experience intermittent discomfort that lasted for a week or so 
at a time.  The Veteran also reported that he began noticing 
lumbosacral pain in the 1970s, noting that his back pain attacks 
had become more frequent and severe over time.  X-rays taken at 
that time revealed moderately severe disc space narrowing at L5-
S1, minimal disc space narrowing at L3-4, and degenerative 
changes of the loerfacettes.  

Thereafter, in February 1983, the Veteran sought further 
treatment with Dr. Bhat.  After again examining the Veteran and 
reviewing his pertinent medical history, Dr. Bhat diagnosed the 
Veteran with lumbar disc syndrome, noting that x-rays taken the 
previous week showed considerable narrowing of the L5-S1 disc 
space with hypertrophic spurs and a mild degree of generalized 
arthritis.  

In March 1983, six of the Veteran's fellow service-members 
submitted affidavits in support of the Veteran's claim.  In these 
statements, the service-members essentially reported that they 
had either been with the Veteran at the time of the 1961 accident 
or had seen the Veteran shortly after the accident, at which time 
he appeared to be in severe pain and complained of pain up and 
down his entire back and on his right side.  Additionally, in an 
October 1984 letter, another one of the Veteran's fellow service-
members reported that she had trained with the Veteran's National 
Guard unit for about two weeks, and that during the first week of 
training, the Veteran was involved in an accident while riding in 
the back of a truck.  In this regard, the fellow service-member 
reported that, following the accident, she had been ordered to 
stay with the Veteran while in the field and that, at that time, 
it was very evident that the Veteran's back had been injured in 
the accident.  

Thereafter, in an October 1986 letter to the Veteran, Dr. F. 
Suarez reported that, upon reviewing the Veteran's record, he 
recognized several service treatment notes that were in his 
handwriting and which were signed by him.  Dr. Suarez then stated 
that the event alluded to by the Veteran was in the dim past 
(i.e., over 25 years earlier), and as such, he had no independent 
recollection of it.  However, he went on to state that a review 
of the record indicated that he had treated the Veteran in the 
field for a fracture of the right ribs before the Veteran was 
transferred to the Fort Drum Station Hospital.  Dr. Suarez then 
reported that, while fractured ribs do not "per se" habitually 
created complications involving the spinal column, it was 
certainly possible, and even likely, that the same traumatic 
episode that caused the Veteran's fractured rib had also damaged 
his spinal column.  

In May 1987, the Veteran was afforded a VA examination.  At the 
outset of the examination report, the examiner noted the 
Veteran's report that, in 1961, while serving in the National 
Guard, the Veteran was involved in a vehicle accident, sustaining 
several fractured ribs for which was hospitalized.  The examiner 
then stated that the Veteran began having back pain with 
radiating pain in his right leg in about 1980.  In this regard, 
the examiner noted that, at that time, the Veteran began 
treatment with Dr. Sugarman and Dr. Neumann, and that he had 
continued to have back pain since.  Based on this examination, 
the examiner stated that the Veteran had a history of fractured 
ribs in 1961 with more recent complaints of pain in the L4-S1 
area of the spine, which was presumed to have been a fractured 
vertebra.  The examiner also noted that x-rays conducted at that 
time revealed degenerative changes of the lumbosacral spine.  
Finally, the examiner reported that he was not convinced that the 
Veteran's current back complaints were indeed related to an 
accident 17 years earlier, noting that he was a bit skeptical of 
any such relationship.  

Subsequently, in an April 1988 letter, Dr. Hansen A. Yuan 
reported that a computed tomography (CT) scan of the Veteran's 
spine revealed degenerative disc disease (DDD) at L3, L4-5, and 
L5-S1; a significant bony spur at L4-5; sclerosis of the endplate 
at L4-5; and early degenerative disc calcification in the foramen 
of the left side that was compromising the fifth root on the 
left.  Dr. Yuan also reported that, insofar as the Veteran's 
current condition was multi-level and old, it could certainly be 
related to the Veteran's injury while serving in the National 
Guard.  

The Veteran sought further treatment from Dr. Bhat in March 1991 
and September 1991, again reporting continuing back pain, which 
Dr. Bhat diagnosed as lumbar spondylosis.  

Thereafter, in a December 1991 letter, Dr. Arthur P. Peckham, 
Jr., reported that he had first begun treating the Veteran in 
November 1980.  Additionally, Dr. Peckham reported that he had 
reviewed the Veteran's history, noting that, in 1961, the Veteran 
was involved in a truck accident in which the truck came to an 
abrupt stop, throwing him over a table with three other people 
falling on top of him and causing him to fracture his ribs.  In 
this regard, the Veteran reported that, at the time of the 
accident, he had pain over his entire back.  The Veteran also 
reported that, following this accident, he had experienced 
occasional episodes where his back would "go out of joint," and 
that beginning in January of 1980, he had a noticeable increase 
in back discomfort, for which he began treatment.  After 
discussing the Veteran's pertinent medical history, Dr. Peckham 
diagnosed the Veteran with DDD of the lumbar spine with 
intermittent radicular-type symptoms.  Additionally, in regard to 
the etiology of the Veteran's current DDD of the spine, Dr. 
Peckham, noted that the Veteran was essentially asymptomatic 
until his in-service injury, and had experienced an increase in 
symptomatology since this injury.  As such, Dr. Peckham concluded 
that the original 1961 injury probably accounted for a major 
portion of the Veteran's back problem, with some gradual 
deterioration over the years.  

Subsequently, in a January 1992 letter, Dr. Peckham stated that, 
in determining the etiology of the Veteran's current back 
condition, he had considered the fact that the Veteran had no 
back problems prior to the National Guard accident, and had 
continued to have intermittent problems since.  Moreover, Dr. 
Peckham stated that the Veteran had experienced a gradual 
deterioration over the years since the accident, as would be 
expected.  Additionally, Dr. Peckham stated that the Veteran had 
not necessarily required a continuity of care for his back 
condition over the years because, essentially, there was very 
little that could be done for his pain, and as long as the 
Veteran understood his problem and was able to cope with the 
pain, there was not really much to be gained by seeing a 
physician on a regular basis.   

Thereafter, in January 1994, Dr. Peckham reported that the 
Veteran had returned for further back treatment.  Based on his 
evaluation, Dr. Peckham diagnosed the Veteran with continued DDD, 
noting that the Veteran also continued to have radicular-type 
symptoms with no neurological findings and no obvious nerve root 
abnormality.  Subsequently, in August 2000, the Veteran again 
sought follow-up treatment from Dr. Peckham for his continuing 
back pain.  

Additionally, in January 2001, the Veteran began receiving fairly 
regular VA treatment, during which he has consistently been noted 
to have chronic back pain and arthritis.  

In February 2003, the Veteran was afforded a VA bone examination.  
At the outset of the examination report, the examiner noted that 
he had reviewed the Veteran's claims file.  The examiner also 
noted the Veteran's reports of chronic pain in his upper back.  
At the time of the examination, the Veteran again reported that, 
during service in 1961, he sustained multiple rib fractures 
during an accident in which he was thrown over a table while 
riding in a truck.  X-rays taken at that time revealed minimal 
degenerative changes throughout the thoracic segments, and the 
examiner diagnosed the Veteran with chronic thoracic strain.  

The Veteran began treatment with Dr. Sarosh Quereshy in November 
2003, reporting a history of low back pain and stiffness and 
lower extremity paresthesias.  Based on her examination of the 
Veteran and the results of nerve conduction velocity 
(NCV)/electromyography (EMG) testing, Dr. Quereshy diagnosed the 
Veteran with lumbosacral radiculopathy.  

In January 2006, the Veteran testified at a hearing before a 
Decision Review Officer (DRO).   At that time, the Veteran again 
reported that he was involved in an accident while doing ACDUTRA 
at Camp Drum in which he fractured his ribs.  The Veteran also 
stated that, while he was hospitalized for these fractures, he 
developed severe back pain and was given Demoral for his pain.  
Additionally, the Veteran indicated that, since the 1961 injury, 
he has experienced intermittent back pain, for which he began 
receiving treatment in 1971.  

In February 2006, the Veteran was afforded a VA spine 
examination.  At the outset of the examination report, the 
examiner indicated that he had reviewed the Veteran's claims 
file.  In this regard, the examiner reported that the Veteran 
received no treatment for his back during service, and noted that 
1) x-rays taken in 1980 showed thinning of the lumbosacral disc 
space, and 2) a 2004 MRI showed degenerative intervertebral disk 
disease of the lower lumbar segments, with no evidence of disk 
herniation or nerve root compression.  At his examination, the 
Veteran again reported that he was involved in a motor vehicle 
accident in 1961 in which he was thrown forward and sustained 
several fractured ribs.  The Veteran also stated that his back 
pain was not significant at the time of the 1961 injury, but 
reported that he experienced intermittent episodes of back pain 
through 1971, when he began undergoing treatment.  The Veteran 
also reported that he had a significant episode of back pain in 
1980, when the condition escalated such that he was terminated 
from his position as a bank manager due to his necessary absences 
from work.  Based on his examination of the Veteran, the examiner 
diagnosed the Veteran with degenerative intervertebral disc 
disease of the lumbar spine.  The examiner then provided the 
opinion that it was at least as likely as not that the Veteran's 
degenerative changes were age-related, and that it was at least 
as likely as not that the Veteran's lumbar spine condition was 
not a result of is 1961 motor vehicle accident.  

Thereafter, in December 2007, the Veteran sought treatment from 
Dr. Gary S. Hoose, reporting constant severe back pain and right 
lower extremity numbness.  Dr. Hoose noted that, in 1961, the 
Veteran was involved in a motor vehicle accident while on 
National Guard duty in which the Veteran reported injuring his 
back, although no back diagnosis had been rendered at that time.  
Dr. Hoose also noted that the Veteran began undergoing regular 
treatment for his back in 1980, and that his symptoms persisted 
today.  Finally, Dr. Hoose noted that December 2003 EMG testing 
revealed lumbosacral radiculopathy.  Based on the results of 
current NCV/EMG testing, Dr. Hoose diagnosed the Veteran with 
neurological lesion occurring at the root level, most likely at 
the right L5.  

The Veteran began treatment with Dr. James McLaughlin in March 
2008.  At that time, Dr. McLaughlin reported that an MRI of the 
Veteran's spine showed evidence of foraminal stenosis, primarily 
secondary to a broad based disc bulge at the L3-4 and L4-5 levels 
with mild central stenosis and degenerative joint disease of the 
lumbar spine.  The Veteran has since continued to receive fairly 
consistent treatment from Dr. McLaughlin for his lumbar spinal 
stenosis and DDD, including receiving regular epidural steroid 
injections.  

In March 2010, the Veteran began receiving treatment for his low 
back pain and radiating lower extremity pain at the New York 
Spine & Wellness Center.  In March 2010, Dr. Karen M. Cleveland 
diagnosed the Veteran with lumbar DDD, low back pain, and lumbar 
radiculopathy.  Additionally, Dr. Cleveland noted that the 
results of an August 2008 MRI revealed DDD with diminished disc 
height and desiccation at L3-4 and L5-S1, moderate to severe disc 
disease, and moderate facet hypertrophy.  Thereafter, in May 
2010, the Veteran underwent bilateral lumbar facet nerve 
blockage, and has since received regular follow-up treatment for 
his back pain at the New York Spine & Wellness Center, including 
undergoing NCV/EMG testing in July 2010, which revealed L5/S1 
radiculitis.  

Finally, in May 2010, in compliance with the Board's April 2010 
remand instructions, a VA addendum opinion was obtained from the 
February 2006 VA examiner.  At the outset of this opinion, the 
examiner reported that he had examined the Veteran in February 
2006 and that he had again reviewed the Veteran's claims file.  
The examiner then reported that he continued to be of the opinion 
that the Veteran's degenerative changes were at least as likely 
as not age-related, and that it was at least as likely as not 
that the Veteran's lumbar spine condition was not a result of his 
motor vehicle accident in 1961.  In support of this opinion, the 
examiner stated that "such changes in the lumbar area occur very 
slowly but 40 years!"  

B.  Analysis

As noted above, in adjudicating a claim, the Board is charged 
with the duty to assess the credibility and weight given to 
evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), 
cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  Indeed, the United States Court of Appeals 
for Veterans Claims (Court) has declared that, in adjudicating a 
claim, the Board has the responsibility to do so.  Bryan v. West, 
13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

Based on the foregoing, the Board finds that the evidence 
supports a finding that the Veteran's low back disability was 
incurred while the Veteran was performing ACDUTRA, and 
specifically, was caused by the August 1961 truck accident.  In 
making this determination, the Board notes that the Veteran is 
competent to report the symptoms of a low back injury.  See 
Washington v. Nicholson, 19 Vet. App. 362 (2005); Barr v. 
Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay 
testimony is competent to establish the presence of observable 
symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
Sept. 14, 2009).  Competent testimony is limited to that which 
the witness has actually observed and is within the realm of his 
personal knowledge; such knowledge comes to a witness through use 
of his senses-that which is heard, felt, seen, smelled or 
tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is within 
the Veteran's realm of personal knowledge whether he first began 
experiencing low back pain during service and has continued to 
have such pain since.  

Moreover, the Board finds no reason to doubt the credibility of 
the Veteran in reporting that he has had a continuity of 
symptomatology since this accident.  In this regard, the Board 
notes that the Veteran's records are internally consistent, and 
it is facially plausible that the force of the 1961 truck 
accident, which fractured four of his ribs, also resulted in a 
back injury.  Additionally, the Board notes that the Veteran's 
service treatment and personnel records, as well as the 
statements of his fellow service-members, confirm that he was 
involved in a truck accident in August 1961, and reported having 
low back pain several days thereafter, for which he was given 
pain medication.  As such, the Board finds that the Veteran's 
statements are credible and probative, and add weight to the 
overall claim.  See Struck v. Brown, 9 Vet. App. 145, 155-156 
(1996).

Further, the Board finds it significant that, after taking a 
verbal history of the Veteran's injury and examining the Veteran, 
Dr. Sugarman provided the opinion that the Veteran's injury while 
serving in the National Guard in 1961 was a major contributing 
factor to his current back disability, which was traumatic in 
nature.  In this regard, Dr. Sugarman reported that, based on his 
review of the Veteran's history and examination of the Veteran, 
he was of the opinion that the Veteran sustained a 
fractured/broken vertebra in the lower part of his back while on 
duty with the National Guard in 1961, and that this injury was 
causing the Veteran's current back symptomatology.  In support of 
this opinion, Dr. Sugarman reported that breaking a bone of this 
strength required a magnitude of force that would be equal to the 
type of injury that the Veteran sustained.  Moreover, Dr. 
Sugarman cited to the fact that x-ray results now revealed minor 
anterior defects of the L3, L4, and L5 vertebrae. 

Similarly, the Board finds it significant that, after treating 
the Veteran's back condition and reviewing his pertinent medical 
history, Dr. Neumann provided the opinion that it was reasonably 
medically certain that the Veteran's left-sided spondylolisthesis 
resulted from his injury while serving in the National Guard in 
1961 and that his recurrent back pain was due to an arthritic 
condition of the facet joints on the left side.  Additionally, in 
October 1986, Dr. Suarez, the doctor that initially treated the 
Veteran at the time of the August 1961 in-service injury, has 
since provided the opinion that it was certainly possible, and 
even likely, that the same traumatic episode that caused the 
Veteran's fractured ribs had also damaged his spinal column.  
Further, after examining the Veteran and taking a verbal history 
regarding his back condition, Dr. Yuan provided the opinion that, 
insofar as the Veteran's current condition was multi-level and 
old, it could certainly be related to the Veteran's injury while 
serving in the National Guard.  Finally, after treating the 
Veteran's back condition for many years and reviewing the 
Veteran's pertinent medical history, Dr. Peckham provided the 
opinion that the Veteran's original 1961 injury while serving in 
the National Guard probably accounted for a major portion of the 
Veteran's current back problem, with some gradual deterioration 
over the years.  In support of this opinion, Dr. Peckham cited 
the fact that the Veteran had been essentially asymptomatic until 
his in-service injury and had continued to experience 
intermittent back problems since.   

The Board finds the medical opinions of Dr. Sugarman, Dr. 
Neumann, Dr. Suarez, Dr. Yuan, and Dr. Peckham, to be probative 
as to the etiology of the Veteran's low back disability.  The 
Board also acknowledges the May 1987 VA examiner's opinion that 
he was skeptical of a relationship between the Veteran's current 
back complaints and an in-service accident 17 years earlier; as 
well as the February 2006 VA examiner's opinion in February 2006 
and May 2010 that it was "at least as likely as not" that the 
Veteran's degenerative changes were age-related, and that it was 
"at least as likely as not" that the Veteran's lumbar spine 
condition was not a result of is 1961 motor vehicle accident.  
Significantly, however, after a careful review of the all of the 
medical and lay evidence of record, the Board, in its role as a 
finder of fact, finds the Veteran's reports regarding the in-
service truck accident and a continuity of low back 
symptomatology since, as well as Dr. Sugarman's, Dr. Neumann's, 
Dr. Suarez's, Dr. Yuan's, and Dr. Peckham's positive opinions, to 
be more persuasive than the May 1987 speculative opinion, or the 
conclusory and confusing opinions of the February 2006 VA 
examiner in determining the onset and etiology of the Veteran's 
current low back disability.  

In making this determination, the Board points out that, insofar 
as the May 1987 VA examiner reported that the Veteran did not 
begin having back pain until 1980, the examiner appears to have 
relied on an inaccurate factual history.  In this regard, the 
Board points out that, to the contrary, the Veteran reported 
having back pain directly after the 1961 accident, has 
consistently reported having intermittent back pain since at 
least 1967, and began seeking treatment for his back in 1972.  
Moreover, the Board finds it significant that the May 1987 VA 
examiner failed to provide a clear statement as to the etiology 
of the Veteran's lumbar spine disability, and failed to provide a 
rationale for his inability provide such an opinion.  Instead, 
the May 1987 examiner merely questioned the possibility of a 
relationship between the Veteran's current disability and his 
military service.  Accordingly, the Board finds the May 1987 
opinion to be of little probative value.  See Kowalski v. 
Nicholson, 19 Vet.App. 171, 179 (2005) (citing Reonal v. Brown, 5 
Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet.App. 229 
(1993)) (stating that the Board is not bound to accept medical 
opinions that are based upon an inaccurate factual background); 
Hogan v. Peake, 544 F.3d 1295, 1298 (Fed. Cir. 2008) (the Board 
may discount the value of competent medical evidence based on 
factors including the lack of a definitive statement as to 
etiology); see also Madden v. Gober, 125 F.3d 1477, 1481 
(Fed.Cir. 1997) (the Board has authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of evidence); 
see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) 
(stating that a medical examination report must contain not only 
clear conclusions with supporting data, but also a reasoned 
medical explanation connecting the two).  

Additionally, the Board finds the February 2006 VA examiner's 
opinions in February 2006 and May 2010 to be inadequate.  In this 
regard, the Board again points out that the February 2006 VA 
examiner's opinion that it is "at least as likely as not" that 
the Veteran's degenerative changes of the spine were age-related, 
and that it is "at least as likely as not" that his lumbar 
spine condition was not a result of his 1961 motor vehicle 
accident to be unclear and confusing.  As noted in the Board's 
April 2010 remand, if it is "at least as likely as not" that 
the car accident did not cause the Veteran's lumbar spine 
disability, it follows that it is also "at least as likely as 
not" that the accident did cause his accident.  Similarly, if it 
is only "at least as likely as not" that the Veteran's 
degenerative changes of the spine are age-related, then it is 
also "at least as likely as not" that his lumbar spine 
condition is not age-related.  

Moreover, the February 2006 VA examiner's opinions also appear to 
be based on an inaccurate factual history.  Specifically, 
although the February 2006 VA examiner reported that the Veteran 
did not receive any treatment for his back during service, to the 
contrary, the Veteran's service treatment records reflect that he 
was treated for back pain several days after the August 1961 
injury.  Similarly, although the May 2010 opinion indicates that 
the Veteran's degenerative changes of the spine developed 40 
years after the 1961 injury, the evidence of record instead 
reveals that that the Veteran had early degenerative changes of 
the spine as early as 1980 (i.e., within 20 years of the 
accident).  Finally, the Board notes that the February 2006 VA 
examiner failed to provide any rationale for his determination 
that it was at least as likely as not that the Veteran's 
degenerative changes were age-related, and that it was at least 
as likely as not that the Veteran's lumbar spine condition was 
not a result of is 1961 motor vehicle accident.  For these 
reasons, the Board finds the February 2006 and May 2010 opinions 
of the February 2006 VA examiner to be of little probative value.  
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) (the 
Board has authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence); Kowalski v. Nicholson, 
19 Vet.App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 
458, 461 (1993) and Swann v. Brown, 5 Vet.App. 229 (1993)) 
(stating that the Board is not bound to accept medical opinions 
that are based upon an inaccurate factual background); Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a 
medical examination report must contain not only clear 
conclusions with supporting data, but also a reasoned medical 
explanation connecting the two).  

Therefore, the Board finds that the Veteran meets all three 
elements required for service connection for a low back disorder.  
He is currently diagnosed with several lumbosacral spine 
disabilities, including muscle spasm of the left paraspinal 
muscles in the lumbar area; low back strain; left-sided 
spondylolithesis; minor interior defects at L3, L4, and L5; 
narrowing of the L5-S1 disc space with hypertrophic spurs and a 
mild degree of generalized arthritis; lumbar spondylosis; 
sclerosis of the sub-chondral bone at the posterior portion of 
the articulation between the L5-S1vertebral bodies; lumbar 
radiculopathy; DDD at L3, L4-5, and L5-S1; a significant bony 
spur at L4-5; sclerosis of the endplate at L4-5; chronic thoracic 
strain; degenerative intervertebral disc disease of the lumbar 
spine; foraminal stenosis at L3-4 and L4-5 with mild central 
stenosis; and moderate facet hypertrophy at L3-4 and L5-S1.  
Additionally, the Veteran has consistently reported the incident 
in service which caused these conditions, as is evidenced by his 
numerous private treatment records; VA examination reports dated 
in May 1987, February 2003, February 2006, and May 2010; the 
January 2006 RO hearing transcript; and the lay statements 
submitted in support of the Veteran's claim, and which is further 
bolstered by the Veteran's service treatment and personnel 
records, which reveal that he was involved in a motor vehicle 
accident in August 1961 and received treatment for his back 
thereafter.  Finally, Dr. Sugarman, Dr. Neumann, Dr. Suarez, Dr. 
Yuan, and Dr. Peckham have attributed the Veteran's current low 
back disability to the August 1961 injury while the Veteran was 
serving on ACDUTRA, thereby providing the necessary nexus between 
the claimed in-service injury and the present disability.  
Accordingly, applying the benefit of the doubt doctrine, all 
doubt is resolved in favor of the Veteran.  See 38 


C.F.R. § 3.102.  Therefore, the Veteran's claim for service 
connection for a low back disability is granted.  


ORDER

Service connection for a low back disorder is granted. 


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


